        Case 8:18-cv-01041-GJH Document 93-1 Filed 01/07/19 Page 1 of 7



                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MARYLAND


 LA UNIÓN DEL PUEBLO ENTERO, et al.                 Civil Action No. 8:18-cv-01570-GJH

                       Plaintiffs,
        v.                                          Hon. George J. Hazel

 WILBUR L. ROSS, in his official capacity as
 U.S. Secretary of Commerce, et al.

                       Defendants.


 ROBYN KRAVITZ, et al.                              Civil Action No. 8:18-cv-01041-GJH

                       Plaintiffs,
        v.                                          Hon. George J. Hazel

 U.S. DEPARTMENT OF COMMERCE, et
 al.

                       Defendants.


 MEMORANDUM OF LAW IN SUPPORT OF PLAINTIFFS’ MOTION IN LIMINE TO
   PRECLUDE DEFENDANTS FROM USING THE DELIBERATIVE PROCESS
            PRIVILEGE AS BOTH A SWORD AND A SHIELD

       Defendants have invoked the deliberative process privilege to withhold numerous

documents that would otherwise have comprised part of the Administrative Record in this case.

In addition, both the Department of Commerce (“DOC”) and the Department of Justice (“DOJ”)

invoked the deliberative process privilege in key witness depositions, thereby preventing

Plaintiffs from obtaining evidence directly relevant to the issues of Defendants’ discriminatory

intent and the pretextual nature of the DOJ’s December 12, 2017 request to add citizenship as a

new subject to the 2020 Census, and to the LUPE Plaintiff’s allegations of conspiracy to deprive

Plaintiffs of their constitutional rights. Defendants therefore should be precluded from
        Case 8:18-cv-01041-GJH Document 93-1 Filed 01/07/19 Page 2 of 7



introducing evidence or argument (a) disputing the sufficiency of the disclosed Administrative

Record to establish Defendants’ discriminatory intent, or (b) relying upon the “presumption of

regularity” in the administrative process relating to the citizenship question which Defendants

have invoked privilege to cloak from Plaintiffs’ (and this Court’s) view.

                                        BACKGROUND

       In the consolidated New York Census Cases, State of New York v. United States

Department of Commerce, No. 1:18-cv-02921-JMF, the parties engaged in extensive motion

practice regarding discovery, including regarding the scope of the Administrative Record.

Defendants initially produced a 200-page privilege log, which included hundreds of documents

withheld on the basis of deliberative process privilege. Exhibit 1, Defendants’ Updated Privilege

Log (Aug. 8, 2018). In addition, DOJ produced three privilege logs, which included numerous

documents withheld on the basis of deliberative process privilege. Exhibits 2-4, DOJ Privilege

Logs (Oct. 23, 2018).

       Plaintiffs challenged Defendants’ overly broad assertions of the deliberative process

privilege through several motions to compel, which Judge Furman granted in part and denied in

part. See State of New York, No. 1:18-cv-02921-JMF, Dkts. 323, 369. Even after this motion

practice, which led to the disclosure of some previously withheld documents, Defendants refused

to independently evaluate those assertions and have continued to shield hundreds of DOC and

DOJ documents on the basis of deliberative process privilege. Moreover, during witness

depositions – including those of DOC Deputy Chief of Staff and Director of Policy Earl

Comstock and DOJ Acting Assistant Attorney General for Civil Rights John Gore – Defendants

and DOJ repeatedly invoked the deliberative process privilege and instructed the witnesses not to




                                                2
         Case 8:18-cv-01041-GJH Document 93-1 Filed 01/07/19 Page 3 of 7



answer questions on that ground. Defendants also successfully prevented Plaintiffs from taking

the deposition of Secretary of Commerce Wilbur Ross.

                                           ARGUMENT

       It is well established that “privileges cannot be used as both a sword and a shield.”

Burlington Indus. v. Exxon Corp., 65 F.R.D. 26, 46 (D. Md. 1974); accord People for Ethical

Treatment of Animals, Inc. v. Tri-State Zoological Park of W. Maryland, Inc., No. CV PX-17-

2148, 2018 WL 3546725, at *3 (D. Md. July 24, 2018). “A party cannot choose to disclose only

so much of allegedly privileged matter as is helpful to his case.” Burlington Indus., 65 F.R.D. at

46. “[A] party cannot 'us[e] the privilege as both a shield and a sword. In practical terms, this

means that parties in litigation may not abuse the privilege by asserting claims the opposing

party cannot adequately dispute unless it has access to the privileged materials.'” Courtade v.

United States, 243 F. Supp. 3d 699, 702 (E.D. Va. 2017) (citing Bittaker v. Woodford, 331 F.3d

715, 716 (9th Cir. 2003)). This rule applies to the deliberative process privilege. See, e.g.,

Recycling Sols., Inc. v. D.C., 175 F.R.D. 407, 408 & n.2 (D.D.C. 1997); United States v. Wells

Fargo Bank N.A., 2015 WL 6935917 (S.D.N.Y. Oct. 22, 2015).

       Here, Defendants have continued to shield hundreds of documents on the basis of

deliberative process privilege, even though many of these withheld or redacted documents are

likely relevant to Defendants’ intent in adding the citizenship question to the 2020 Census and to

the integrity of the administrative decision-making process of Defendants DOC and Secretary

Ross. For example, Defendants have withheld a March 2018 memorandum from Secretary

Ross’s advisors “regarding historical information relating to the census.” See Exhibit 1 at 7

(withholding AR0001474; AR0001475). In addition, Defendants have redacted or withheld large

portions of emails regarding the potential use of administrative records to meet the Department




                                                  3
        Case 8:18-cv-01041-GJH Document 93-1 Filed 01/07/19 Page 4 of 7



of Justice’s request for citizenship data. See, e.g., Exhibit 1 at 94-95, 107-108, 112 (redacting or

withholding AR0004830; AR0004837; AR0004841; AR0005932; AR0005937; AR0005943;

AR0005949; AR0006174). The exclusion of these, and other, documents from the

Administrative Record creates an incomplete picture of the process through which the decision

to add a citizenship question to the decennial census unfolded.

        Moreover, in addition to blocking the deposition of the Secretary, Defendants blocked

Plaintiffs from obtaining answers to deposition questions posed to DOC and DOJ witnesses

concerning their joint orchestration of that process, such as the Attorney General’s refusal to

allow DOJ staff to accept Census Bureau officials’ repeated requests to meet and discuss DOJ’s

asserted data needs. For example, Gore relied upon counsel’s invocation of the deliberative

process privilege in refusing to answer questions concerning discussions between DOC and DOJ

prior to September 8, 2017. Exhibit 5, Gore Dep. Tr. 61:17-63:11; 66:9-67:3 (admitting that he

was “aware of the fact that conversations had occurred,” while refusing to reveal their

substance). On the same basis, Gore admitted that he knew DOJ did not want to “raise the issue

of the citizenship question” as late as September 8, 2017,” id. at 69:21-70:12, but refused to

reveal why DOJ rebuffed DOC’s initial solicitation. Mr. Gore admitted to conversations with

White House officials concerning the citizenship question in October of 2017, but on advice of

counsel, did not answer questions regarding the content of those conversations. Id., at 409:19-

413:9. Counsel also instructed Gore not to answer why the Attorney General ordered DOJ staff

not to meet with Census Bureau staff (who had unanimously recommended against the addition

of the question to the 2020 Census). See, e.g., id. at 284:17-285:15; 291:9-19.

       The deliberative process privilege has been used to block Plaintiffs from probing any

substantive discussions within DoJ that predated the DoJ letter of December 2017. Id. at 76:7-




                                                  4
          Case 8:18-cv-01041-GJH Document 93-1 Filed 01/07/19 Page 5 of 7



77:3. Similarly, Defendants instructed Comstock not to answer a question regarding the

preparation of Secretary Ross’s March 26, 2018 memorandum. Exhibit 6, Comstock Dep. Tr.

345:13-346:2.

        Defendants have thus used the deliberative process privilege to shield evidence that

Plaintiffs could use to prove Defendants’ intent and demonstrate a lack of regularity in the

process surrounding Secretary Ross’s decision. They should not now be allowed to benefit from

a “presumption of regularity” in that process or to contend that the evidence in the

Administrative Record or the record of this case generally is somehow insufficient to establish

Defendants’ discriminatory intent. Any such contention places in issue their own deliberations

reflected in the withheld documents and testimony and would violate the sword/shield doctrine.

                                          CONCLUSION

        As this Court has recognized in its order on summary judgment, Plaintiffs have presented

substantial evidence on intent and lack of regularity of the process. Plaintiffs intend to do so

again at trial. The issue, however, is whether the Defendants can assert that the evidence is

somehow deficient because Plaintiffs were unable to obtain the evidence as to which the

deliberative process privilege was interposed or that somehow Defendants are entitled to a

presumption of regularity. Either argument would allow Defendants to “abuse the privilege” by

asserting arguments about what the evidence shows that cannot be fully rebutted without access

to the privileged documents and testimony. See Courtade, 243 F. Supp. 3d at 702. The Court

should therefore preclude Defendants from hammering their shield into a convenient sword for

use at trial.




                                                  5
        Case 8:18-cv-01041-GJH Document 93-1 Filed 01/07/19 Page 6 of 7



Dated: January 7, 2019


                                    By:

                                    /s/ __________________________
                                    /s/ __________________________

                                    COVINGTON & BURLING LLP
                                    Shankar Duraiswamy*
                                    Dustin Cho*
                                    Daniel Grant (Bar. No. 19659)
                                    Bianca Nunes*
                                    Tina Thomas*

                                    One CityCenter
                                    850 Tenth Street, NW
                                    Washington, D.C. 20001-4956
                                    Tel: (202) 662-6000
                                    Fax: (202) 662-6302
                                    dgrant@cov.com
                                    sduraiswamy@cov.com
                                    bnunes@cov.com
                                    tthomas@cov.com

                                    P. Benjamin Duke*
                                    The New York Times Building
                                    620 Eighth Avenue
                                    New York, NY 10018-1405
                                    Tel: (212) 8411000
                                    Fax: (212) 841-1010
                                    pbduke@cov.com

                                    Lawrence A. Hobel*
                                    One Front Street
                                    San Francisco, CA 94111-5356
                                    Tel: (415) 591-6000
                                    Fax: (415) 591-6091
                                    lhobel@cov.com

                                    Attorneys for Kravitz Plaintiffs




                                       6
Case 8:18-cv-01041-GJH Document 93-1 Filed 01/07/19 Page 7 of 7



                            MEXICAN AMERICAN LEGAL DEFENSE
                            AND EDUCATIONAL FUND
                            Thomas A. Saenz+
                            Nina Perales +
                            Denise Hulett
                            Andrea Senteno
                            Burth G. López
                            Tanya G. Pellegrini
                            Julia A. Gomez

                            1016 16th Street NW, Suite 100
                            Washington, DC 20036
                            Phone: (202) 293-2828
                            tsaenz@maldef.org
                            nperales@maldef.org
                            dhulett@maldef.org
                            asenteno@maldef.org
                            blopez@maldef.org
                            tpellegrini@maldef.org
                            jgomez@maldef.org

                            Attorneys for LUPE Plaintiffs

                            ASIAN AMERICANS ADVANCING JUSTICE |
                            AAJC
                            John C. Yang*
                            Terry Ao Minnis (Bar No. 20547)
                            Niyati Shah*

                            1620 L Street, NW, Suite 1050
                            Washington, DC 20036
                            Phone: (202) 815-1098
                            Facsimile: (202) 296-2318
                            jyang@advancingjustice-aajc.org
                            tminnis@advancingjustice-aajc.org
                            nshah@advancingjustice-aajc.org

                            Attorneys for LUPE Plaintiffs

                            *Admitted pro hac vice
                            + Pro hac vice forthcoming




                               7
